Arthur H. Healey, J.,
concurring. I agree with the result reached and with most of the rationale for reaching this result. I write separately only to articulate briefly my view on some broad language used in the majority opinion that is sweeping with reference to the right and reasonable expectation of privacy.
In this case, the defendant, despite the fact that the statement involved was made in his own home and not in a transitory housing arrangement such as a hotel *98or motel, “talked loud enough to be overheard [so that] his expectation of privacy [was] gone.” United States v. Martin, 509 F.2d 1211, 1214 (9th Cir.), cert. denied, 421 U.S. 967, 95 S. Ct. 1958, 44 L. Ed. 2d 455 (1975). As the majority notes, “[o]ne who is insensitive to his surroundings and indiscriminate in his conversation bears the risk of being overheard by an eavesdropper,” so circumstanced as was the police eavesdropper in this case. The facts of this case justify the result reached.
I do not agree with the majority when it says that “[p]ersons, such as the defendant, residing in an apartment, or persons staying in a hotel or motel have the same fourth amendment rights to protection from unreasonable searches and seizures and the same reasonable expectation of privacy , as do the residents of any dwelling.” (Emphasis in original.) Other language in the opinion implies that such a grouping, i.e., hotel, motel or apartment, is constitutionally valid without any distinction as to whether it is transitory or permanent. Indeed, “it is the fact that hotels, as opposed to residences, are truly transitory places.” United States v. Mankani, 738 F.2d 538, 544 (2d Cir. 1984). But as Mankani points out: “[I]t is the transitory nature of such places [hotels and motels], commonly understood as such, that diminishes a person’s justifiable expectation of privacy in them.” Id. That the threshold for determining what is a reasonable expectation of privacy is higher, in the first instance, where one resides and where his “effects” are than in “truly transitory places” such as hotels or motels, is illustrated by precedent. For example, “the sanctity of private dwellings [is] ordinarily afforded the most stringent Fourth Amendment protection”; United States v. Martinez-Fuerte, 428 U.S. 543, 561, 96 S. Ct. 3074, 49 L. Ed. 2d 1116 (1976); and the fourth amendment “was intended to protect against invasions of ‘the sanctity of a man’s home and the privacies of life.’ Boyd v. *99United States, 116 U.S. 616, 630 [6 S. Ct. 524, 29 L. Ed. 746 (1886)].” Warden v. Hayden, 387 U.S. 294, 301, 87 S. Ct. 1642, 18 L. Ed. 2d 782 (1967).
It is not wholly correct then to say, or intimate, that the defendant, a resident in an apartment (actually “a duplex apartment in a side-by-side two-family house” in Bridgeport), or persons staying in a hotel or motel have the same reasonable expectation of privacy under the fourth amendment as “do the residents of any dwelling.” In United States v. Jackson, 588 F.2d 1046, 1053, reh. denied, 591 F.2d 1343 (5th Cir.), cert. denied, 422 U.S. 941, 99 S. Ct. 2882, 61 L. Ed. 2d 310 (1979), cited by the majority, for example, the court said that “despite the fact that an individual’s Fourth Amendment rights do not evaporate when he rents a motel room, the extent of the privacy he is entitled to reasonably expect may very well diminish.” Then again, “one’s reasonable expectation of privacy in the home is entitled to a unique sensitivity from federal courts.” United States v. Reed, 572 F.2d 412, 422 (2d Cir. 1978). In United States v. Agapito, 620 F.2d 324, 331 (2d Cir.), cert. denied, 449 U.S. 834, 101 S. Ct. 107, 66 L. Ed. 2d 40 (1980), also cited by the majority, the court acknowledges that “the reasonable expectation of privacy in a hotel room differs from those in a residence.” Because of these recognized constitutional distinctions we should carefully factor the formulation set out in Justice Harlan’s concurring opinion1 in Katz v. United States, 389 U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967), into the “clear” statement, cited by the *100majority, that the fourth amendment protects persons and not “places.” Justice Harlan stated in Katz that what privacy interest of persons society is prepared to regard as reasonable often requires reference to a “place.” Id., 361. This, I suggest, has not been sufficiently stressed by the majority.
Nevertheless, I agree with the result reached. The eavesdropping officer overheard the defendant with his naked ear in a place where he was legally situated. Therefore, the defendant had effectively surrendered his fourth amendment rights.

 As Judge Newman notes in his dissent in United States v. Holland, 755 F.2d 253, 258 n.2 (2d Cir. 1985), “[t]he reasoning of Justice Harlan’s concurrence has been widely followed. See, e.g., Oliver v. United States, 466 U.S. 170, 104 S. Ct. 1735, 1740, 80 L. Ed. 2d 214 (1984); Illinois v. Andreas, 463 U.S. 765, 103 S. Ct. 3319, 3323, 77 L. Ed. 2d 1003 (1983); United States v. Santana, 427 U.S. 38, 42, 96 S. Ct. 2406, 2409, 49 L. Ed. 2d 300 (1976); United States v. Reed, 572 F.2d 412, 422 (2d Cir.), cert. denied, 439 U.S. 913, 99 S. Ct. 283, 58 L. Ed. 2d 259 (1978).”